We desire to emphasize the fact that in this case the defense was predicated upon certain statements and representations contained in the written application for insurance signed by the insured, which statements were alleged by the defendant association to be false and fraudulent statements, and by the said Sarah E. Elrod well known to be false and to amount to misrepresentation of material facts.
The record shows that upon trial it was stipulated and agreed between the parties:
"That the only issue of fact presented by the pleadings and to be determined in this case is as to whether the benefit certificates sued on by the plaintiff were procured by fraudulent and false statements of the life and health history of Sarah E. Elrod. It is agreed that the burden of proof is on defendant to sustain such defense. If it is found as a fact that such fraud existed and such defense is sustained, then as to plaintiff's cause of action, judgment will follow for defendant for $300 and costs upon its counterclaim; if judgment is against said defendant on said defense, then judgment must follow for plaintiff and against defendant for $1,702 with 6 per cent. interest per annum from August 5, 1923, to this date."
Upon that issue of fact the trial court found in favor of the plaintiff, and, as pointed out in the original opinion, we cannot affirmatively say that such finding is not supported by competent evidence.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, PHELPS, CORN, and GIBSON, JJ., concur. RILEY and BUSBY, JJ., absent.